       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 1 of 8




 1
       CENTER FOR DISABILITY ACCESS
 2     Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
 3     Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
 6     amandas@potterhandy.com

 7     Attorneys for Plaintiff
 8
                               UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Brian Whitaker                           Case No.
12
                 Plaintiff,
13
           v.                                     Complaint For Damages And
                                                  Injunctive Relief For
14
         Dev Holdings, LLC, a California          Violations Of: Americans With
         Limited Liability Company; and           Disabilities Act; Unruh Civil
15
         Does 1-10,                               Rights Act
16
                Defendants,
17
18
19
20         Plaintiff Brian Whitaker complains of Dev Holdings, LLC and Does 1-
21   10 (“Defendants”), and alleges as follows:
22
23
24     PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. He is
26   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
27   injury. He is a quadriplegic. He uses a wheelchair for mobility.
28     2. Defendant Dev Holdings, LLC owns and operates the Stone Villa Inn


                                            1

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 2 of 8




 1   located at 2175 El Camino Real, San Mateo, California, currently and at all
 2   times relevant to this complaint.
 3     3. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13     JURISDICTION:
14     4. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     5. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25
26   PRELIMINARY STATEMENT
27     7. This is a lawsuit challenging the reservation policies and practices of a
28   place of lodging. Plaintiff does not know if any physical or architectural


                                               2

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 3 of 8




 1   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
 2   violated any construction-related accessibility standard. Instead, this is about
 3   the lack of information provided on the hotel’s reservation website that would
 4   permit plaintiff to determine if there are rooms that would work for him.
 5     8. After decades of research and findings, Congress found that there was
 6   a “serious and pervasive social problem” in America: the “discriminatory
 7   effects” of communication barriers to persons with disability. The data was
 8   clear and embarrassing. Persons with disabilities were unable to “fully
 9   participate in all aspects of society,” occupying “an inferior status in our
10   society,” often for no other reason than businesses, including hotels and
11   motels, failed to provide information to disabled travelers. Thus, Congress
12   decided “to invoke the sweep of congressional authority” and issue a “national
13   mandate for the elimination of discrimination against individuals with
14   disabilities,” and to finally ensure that persons with disabilities have “equality
15   of opportunity, full participation, independent living” and self-sufficiency.
16     9. As part of that effort, Congress passed detailed and comprehensive
17   regulations about the design of hotels and motels. But, as importantly,
18   Congress recognized that the physical accessibility of a hotel or motel means
19   little if the 61 million adults living in America with disabilities are unable to
20   determine which hotels/motels are accessible and to reserve them. Thus,
21   there is a legal mandate to provide a certain level of information to disabled
22   travelers.
23     10. But despite the rules and regulations regarding reservation procedures,
24   a 2019 industry article noted that: “the hospitality sector has largely
25   overlooked the importance of promoting accessible features to travelers.”
26     11. These issues are of paramount important. Persons with severe
27   disabilities have modified their own residences to accommodate their unique
28   needs and to ameliorate their physical limitations. But persons with disabilities


                                             3

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 4 of 8




 1   are never more vulnerable than when leaving their own residences and having
 2   to travel and stay at unknown places of lodging. They must be able to ascertain
 3   whether those places work for them.
 4
 5
 6     FACTUAL ALLEGATIONS:
 7     12. Plaintiff planned on making a trip in September of 2020 to the San
 8   Francisco, California, area.
 9     13. He chose the Stone Villa Inn located at 2175 El Camino Real, San
10   Mateo, California, because this hotel was at a desirable price and location.
11     14. Plaintiff needs an accessible guestroom. He needs clearance around
12   beds, he needs accessible restroom facilities including accessible sinks,
13   accessible tubs or showers and accessible toilets. He needs sufficient
14   maneuvering clearance in and around the guestroom. He needs accessories to
15   be located within an accessible reach range. In short, he benefits from and
16   needs compliant accessible guestroom features.
17     15. Plaintiff went to the Stone Villa Inn reservation website at
18   https://www.magnusonhotels.com/hotel/stone-villa-by-magnuson-hotels
19   seeking to book an accessible room at the San Bruno location on September
20   17, 2020.
21     16. Plaintiff found that there was little information about the accessibility
22   of the rooms. For example, under the Queen Deluxe room tab, the room is
23   merely labeled as “accessible.” There are no other details given. There is no
24   mention if the sinks are accessible, or if the toilets have the proper clearance
25   around them. There is no mention if the desks in the rooms or the maneuvering
26   clearances in the rooms are accessible. There is no mention if the parking is
27   accessible.
28     17. The defendant’s reservation system failed to identify and describe the


                                            4

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 5 of 8




 1   accessible features in the guestroom chosen by the plaintiff in enough detail to
 2   reasonably permit him to assess independently whether the particular
 3   guestroom met his accessibility needs.
 4     18. This lack of information created difficulty for the plaintiff and the idea
 5   of trying to book this room -- essentially ignorant about its accessibility --
 6   caused discomfort for the Plaintiff.
 7     19. Plaintiff would like to patronize this hotel but is deterred from doing so
 8   because of the lack of detailed information through the hotel’s reservation
 9   system. Plaintiff not only travels frequently but is always on the lookout for
10   businesses that violate the law and discriminate against him and other persons
11   with disabilities, intending to have them comply with the law and pay statutory
12   penalties.
13
14
15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
17   Defendants.) (42 U.S.C. section 12101, et seq.)
18     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint.
21     21. Under the ADA, it is an act of discrimination to fail to make reasonable
22   modifications in policies, practices, or procedures when such modifications
23   are necessary to afford goods, services, facilities, privileges advantages or
24   accommodations to person with disabilities unless the entity can demonstrate
25   that taking such steps would fundamentally alter the nature of the those goods,
26   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
27   12182(B)(2)(A)(ii).
28     22. Specifically, with respect to reservations by places of lodging, a


                                            5

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 6 of 8




 1   defendant must ensure that its reservation system, including reservations
 2   made by “any means,” including by third parties, shall:
 3                   a. Ensure that individuals with disabilities can make
 4                       reservations for accessible guest rooms during the same
 5                       hours and in the same manner as individuals who do not
 6                       need accessible rooms;
 7                   b. Identify and describe accessible features in the hotels and
 8                       guest rooms offered through its reservations service in
 9                       enough detail to reasonably permit individuals with
10                       disabilities to assess independently whether a given hotel
11                       or guest room meets his or her accessibility needs; and
12                   c. Reserve, upon request, accessible guest rooms or specific
13                       types of guest rooms and ensure that the guest rooms
14                       requested are blocked and removed from all reservations
15                       systems.
16            See 28 C.F.R. § 36.302(e).
17     23. Here, the defendant failed to modify its reservation policies and
18   procedures to ensure that it identified and described accessible features in the
19   hotels and guest rooms in enough detail to reasonably permit individuals with
20   disabilities to assess independently whether a given hotel or guest room meets
21   his or her accessibility needs and failed to ensure that individuals with
22   disabilities can make reservations for accessible guest rooms during the same
23   hours and in the same manner as individuals who do not need accessible
24   rooms.
25
26
27   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
28   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.


                                            6

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 7 of 8




 1   Code § 51-53.)
 2     24. Plaintiff repleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 5   that persons with disabilities are entitled to full and equal accommodations,
 6   advantages, facilities, privileges, or services in all business establishment of
 7   every kind whatsoever within the jurisdiction of the State of California. Cal.
 8   Civ. Code §51(b).
 9     25. The Unruh Act provides that a violation of the ADA is a violation of the
10   Unruh Act. Cal. Civ. Code, § 51(f).
11     26. Defendants’ acts and omissions, as herein alleged, have violated the
12   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
13   reservation policies and practices.
14     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
15   and discomfort for the plaintiff, the defendants are also each responsible for
16   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
17
18
19          PRAYER:
20          Wherefore, Plaintiff prays that this Court award damages and provide
21   relief as follows:
22       1. For injunctive relief, compelling Defendants to comply with the
23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24   plaintiff is not invoking section 55 of the California Civil Code and is not
25   seeking injunctive relief under the Disabled Persons Act at all.
26       2. Damages under the Unruh Civil Rights Act, which provides for actual
27   damages and a statutory minimum of $4,000 for each offense.
28


                                             7

     Complaint
       Case 3:20-cv-06880-AGT Document 1 Filed 10/02/20 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
 3
 4   Dated: September 28, 2020              CENTER FOR DISABILTY ACCESS
 5
 6
 7
 8                                          By:
                                            Russell Handy, Esq.
 9
                                            Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
